DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on February 23, 2021.  Claims 1-20 are currently pending, wherein of the pending claims, claims 16-20 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 2012/0323267) in view of Meyer et al. (US 2015/0196305, hereinafter Meyer).
Concerning claim 1, the Ren prior art reference teaches a medical device for occluding a left atrial appendage of a heart (Figure 3A; 100), comprising: a cover portion having a hub and a cover (Figure 3A; 325), the cover extending radially from the hub (Figure 3A; hub is the distal end of 350 connected to cover), the cover portion sized and configured to be positioned along a proximal side of an ostium of the left atrial appendage (Figure 3A; 250); and a mesh anchor portion (Figure 3A; 300) coupled to the cover portion with a flexible member (Figure 3A; 350), the mesh anchor portion extending between a proximal end and a distal end to define a length (300A to 300B) and an axis defined along the length of the mesh anchor portion (Figure 1; 300C), the mesh anchor portion defining a curved external surface radially extending relative to the axis such that the curved external surface extends between the proximal and distal ends of the mesh anchor portion (Figure 1; 300, cylindrical outer surface of the anchor portion defines the curved external surface), the proximal end of the foam anchor portion extending to define a first radius and the distal end of the foam anchor portion extending to define a second radius, the second radius being greater than the first radius (the proximal end of the anchor can be concave - [¶0038]; the first radius can be an inner radius from axis 300C to a side of the concavity, the second radius can be the radius of the flat distal end of the anchor which would be greater than the above inner radius; furthermore the embodiment of Figure 5 is also readable by the claim as described above and both the proximal and distal ends of the anchor each define two radii - extending to each end of an angled corner (each corner of one of the unlabeled corners), the unlabeled corners being part of each end - the larger radius of the second end would be greater than the smaller radius of the first end), the mesh anchor portion configured to self-expand to provide an outward biasing force from the curved external surface such that a circumferential surface area of the curved external surface biases against tissue of the left atrial appendage ([¶ 0030]), but it does not specifically teach the anchor portion being foam.
However, the Meyer reference teaches a medical device for occluding a left atrial appendage of a heart comprising a cover portion (Figure 9; 20) having a hub (Figure 9; 22) and an anchor portion comprising a foam (Figure 9; 2) surrounded by a mesh (Figure 9; 24 | [¶ 0050]), therein allowing the anchor portion to be defined as a foam anchor portion.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the anchor portion of the Ren reference include both the foam and the mesh as in the Meyer reference, therein defining the anchor portion as a foam anchor portion, to provide the anchor portion with an occlusive benefit (Meyer; [¶ 0052]) that is further highly compliant and compressible, which aides in the ability to be acutely recaptured (Meyer; [¶ 0055]).
Concerning claim 2, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the Ren reference further teaches the curved external surface defining a total surface area, and wherein at least half of the total surface area of the curved external surface is sized and configured to grab and contact tissue within the left atrial appendage depending on the size of the specific left atrial appendage (Figure 3A; 225).
Concerning claim 4, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the curved external surface of the foam anchor portion of the Ren and Meyer combination comprises a raised grid pattern sized and configured to grab tissue with the outward biasing force as defined by the external mesh structure (Meyer; 8; 24).
Concerning claim 5, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the Ren reference further teaches the curved external surface of the foam anchor portion defining multiple protrusions sized and configured to grab and anchor to tissue with the outward biasing force (Figure 1; 700).
Concerning claim 6, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the curved external surface of the foam anchor portion of the Ren and Meyer combination defines multiple recesses therein, defined by the perforations of the mesh, the multiple recesses defined by raised portions of the curved external surface of the foam anchor portion as defined by the wire of the mesh.
Concerning claim 7, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the Ren reference further teaches the curved external surface of the foam anchor portion defining multiple ring shaped structures (the lateral wires of the mesh that surround the anchor portion may be defined as ring shaped structures).
Concerning claim 8, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the Ren reference further teaches the anchor portion (contains a section) expanding to a shape resembling a truncated cone (the unlabeled angled corners of the embodiment of Figure 5 provide each end of the anchor with a shape as claimed)
Concerning claim 9, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein the Meyer reference teaches that the foam anchor portion includes a variable expandability between a proximal end portion and a distal end portion of the foam anchor portion, given it molds to the anatomy of the left atrial appendage, thus expanding to different extends along the length of the anchor ([¶ 0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the foam anchor portion of the Ren and Meyer combination include a variable expandability between a proximal end portion and a distal end portion of the foam anchor portion, wherein the distal end portion would be capable of having a greater foam expandability than the proximal end portion depending on the specific shape and contour of the left atrial appendage, to allow the foam anchor portion to mold to the specific anatomy of a patient’s left atrial appendage to provide for additional occlusive benefit (Meyer; [¶ 0027]).
Concerning claim 11, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, wherein, upon the cover portion and the foam anchor portion being deployed, the flexible member is capable of extending at an angle relative to the axis of the foam anchor member given it is flexible.
Concerning claim 12, the Ren prior art reference teaches a medical device system for occluding a left atrial appendage of a heart, comprising: a delivery device ([¶ 0033], vascular catheter) having a handle (portion of the catheter that is gripped may be interpreted as the handle) and a catheter extending between a proximal and a distal end (the rest of the catheter may be defined as the catheter), the catheter defining a lumen extending longitudinally through the catheter between the proximal and distal ends of the catheter (lumen in which occluder is inserted); and a medical device operatively coupled to the handle (Figure 3A; 100, operatively coupled to handle via the catheter), the medical device sized and configured to be moved between a constricted state and an expanded state such that, in the constricted state, the medical device is within a distal portion of the catheter and, in the expanded state, the medical device is advanced from the catheter ([¶ 0033]), the medical device comprising: a cover portion having a hub and a cover (Figure 3A; 325), the cover extending radially from the hub (Figure 3A; hub is the distal end of 350 connected to cover), the cover portion sized and configured to be positioned along a proximal side of an ostium of the left atrial appendage (Figure 3A; 250); and a mesh anchor portion coupled to the cover portion (Figure 3A; 300) with a flexible member (Figure 3A; 350), the mesh anchor portion extending between a proximal end and a distal end to define a length and an axis defined along the length of the mesh anchor portion (Figure 1; 300, 300C), the mesh anchor portion defining a curved external surface radially extending relative to the axis such that the curved external surface extends between the proximal and distal ends of the mesh anchor portion (Figure 1; 300, cylindrical outer surface of the anchor portion defines the curved external surface), the mesh anchor portion configured to self-expand to provide an outward biasing force from the curved external surface such that a circumferential surface area of the curved external surface biases against tissue of the left atrial appendage ([¶ 0030]), but it does not specifically teach the anchor portion being foam.
However, the Meyer reference teaches a medical device for occluding a left atrial appendage of a heart comprising a cover portion (Figure 9; 20) having a hub (Figure 9; 22) and an anchor portion comprising a foam (Figure 9; 2) surrounded by a mesh (Figure 9; 24 | [¶ 0050]), therein allowing the anchor portion to be defined as a foam anchor portion.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the anchor portion of the Ren reference include both the foam and the mesh as in the Meyer reference, therein defining the anchor portion as a foam anchor portion, to provide the anchor portion with an occlusive benefit (Meyer; [¶ 0052]) that is further highly compliant and compressible, which aides in the ability to be acutely recaptured (Meyer; [¶ 0055]).
Concerning claim 13, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 12, wherein the Ren reference further teaches the curved external surface defining a total surface area, and wherein at least half of the total surface area of the curved external surface is sized and configured to grab and contact tissue within the left atrial appendage depending on the size of the specific left atrial appendage (Figure 3A; 225).
Concerning claim 15, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 12, wherein, upon the cover portion and the foam anchor portion being deployed, the flexible member is capable of extending at an angle relative to the axis of the foam anchor member given it is flexible.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 2012/0323267) in view of Meyer et al. (US 2015/0196305, hereinafter Meyer) as applied to claims 1, 2, 4-9, 11-13, and 15 above, and further in view of Sargeant et al. (US 2011/0087272, hereinafter Sargeant).
Concerning claims 3 and 14, the combination of the Ren and Meyer references as discussed above teaches the medical device of claims 1 and 12, but does not specifically teach the curved external surface of the foam anchor portion comprising microprotrusions sized and configured to grab and contact tissue within the left atrial appendage with the outward biasing force.
However, the Sargeant reference teaches a medical device for occluding an opening (Figure 5; 50) including a cover portion (Figure 5; 54) and a foam anchor portion (Figure 5; 52), wherein the foam anchor portion defines a curved external surface which may comprise microprotrusions sized and configured to grab and contact tissue within an opening with an outward biasing force ([¶ 0117]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the foam anchor portion of the Ren and Meyer combination include microprotrusions sized and configured to grab and contact tissue within the left atrial appendage with the outward biasing force as in the Sargeant reference to promote adhesion of the anchor within the hollow body opening (Sargeant; [¶ 0117]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 2012/0323267) in view of Meyer et al. (US 2015/0196305, hereinafter Meyer) as applied to claims 1, 2, 4-9, 11-13, and 15 above, and further in view of Lesh et al. (US 6152144, hereinafter Lesh).
Concerning claim 10, the combination of the Ren and Meyer references as discussed above teaches the medical device of claim 1, but does not specifically teach the cover portion extending from a proximal facing surface having a concave structure, the proximal facing surface facing away from a distal end of the medical device.
However, the Lesh reference teaches a medical device for occluding a left atrial appendage (1; 10) including a cover portion (Figure 1; 11), wherein the cover portion may have a proximal facing surface having a concave (Figure 4; 41) or a convex (Figure 5; 52) structure, the proximal facing surface facing away from a distal end of the medical device.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cover portion of the Ren and Meyer combination include a proximal facing surface having a concave structure as in the Lesh reference given the Lesh reference teaches that concave and convex structures for the cover portion are each useful for certain morphologies of a patient’s left atrial appendage (Lesh; Column 9, Lines 1-14).

Response to Arguments
Applicant's arguments filed June 1st 2021 have been fully considered but they are not persuasive. Applicant has argued that Ren and Meyer fail to disclose the first and second radii as claimed.  Examiner respectfully disagrees that Ren fails to disclose this limitation.  As explained above, Ren discloses that the proximal end of the anchor portion can be concave - [¶0038].  Therefore the first radius can be an inner radius from axis 300C to a side of the concavity and the second radius can be the radius of the flat distal end of the anchor portion which would be greater than the first inner radius.  Furthermore, the embodiment of Figure 5 is also readable by claim 1 as described above for Figure 3A and both the proximal and distal ends of the anchor portion of Figure 5 each define two radii - each radius extending to each end of an angled corner (each corner of one of the unlabeled corners); the unlabeled corners being part of each end.  Therefore, the larger radius of the second end would be greater than the smaller radius of the first end.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS MCEVOY/Primary Examiner, Art Unit 3771